Citation Nr: 1633717	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  13-21 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic bilateral ear disability, to include hearing loss.

2.  Entitlement to service connection for a chronic thoracolumbar spine disability, to include lumbar lordosis and scoliosis.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2015, the Board, in pertinent part, remanded the case for further development to include examinations to address the nature and etiology of the claimed ear and thoracolumbar spine disabilities.  Such examinations were accomplished in September and December 2015, and all other development directed by the remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a hearing loss disability, or any other chronic ear disability, that was incurred in or otherwise the result of his active service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current thoracolumbar spine disability was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a chronic bilateral ear disability, to include hearing loss, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for a grant of service connection for a chronic thoracolumbar spine disability, to include lumbar lordosis and scoliosis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a disability of the ears, including hearing loss, and for a low back disability.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A. Ears/Hearing Loss

The Veteran asserts that he developed hearing loss as a result of in-service noise exposure.  His service records reflect his military occupation specialty (MOS) involved infantry and guns crews.  These duties would have potentially exposed the Veteran to loud noises.  As such, the record is consistent with his account of in-service noise exposure.  The questions before the Board, therefore, are whether the Veteran currently has a disability of the ears, including hearing loss, related to his service, including noise exposure therein.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In short, specific medical testing is required to determine whether one actually has a hearing loss disability, or evidence of permanent hearing loss, for VA purposes.  Therefore, competent medical evidence is required to diagnose a hearing loss disability, and, if present, to determine the etiology thereof.

Here, the evidence does not reflect that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion concerning whether he has a disability of the ears, including hearing loss, as a result of his military service.  Consequently, his contentions as to an etiological relationship do not constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Turning first to whether the criteria for a current diagnosis of hearing loss are met, it does not appear the Veteran currently has a hearing loss disability as defined by 38 C.F.R. § 3.385.  In pertinent part, a December 2015 VA examination VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
5
15
25
25
35
25
LEFT
5
10
10
15
15
13

Speech recognition scores were 98 percent for the right ear, and 100 percent for the left ear. 

The Board acknowledges that there is evidence of Hensley hearing loss of the right ear on the December 2015 VA examination, and the examiner did find sensorineural hearing loss of the right ear.  Nevertheless, the results do not actually conform to the requirements of 38 C.F.R. § 3.385, nor is there other evidence of record which shows such a disability for either ear.  Therefore, the Board must find the Veteran does not have a hearing loss disability for VA purposes.  No other chronic ear disability is demonstrated by the competent medical evidence of record.  For example, it was noted he did not report recurrent tinnitus at the time of the December 2015 VA examination.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had a hearing loss disability as defined by 38 C.F.R. § 3.385 at any time during the pendency of this case.  As such, at no time has he had a hearing loss disability for VA purposes. 

The Board further notes that even if it were to find the evidence of Hensley hearing loss on the December 2015 VA examination to be a disability, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

The Board notes, in pertinent part, that the Veteran's ears were evaluated as normal on his September 1991 separation examination.  Audiological evaluation  conducted in conjunction with this examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
0
5
5
15
LEFT
0
0
5
10
5
10

He also indicated on a concurrent Report of Medical History that he had not experienced hearing loss, or ear trouble.

In short, there was no hearing loss disability, or evidence of Hensley hearing loss, at the time of the Veteran's separation from service nor did he indicate any such problems.  Moreover, the December 2015 VA examiner provided an opinion against the current right ear hearing impairment being etiologically linked to service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board notes VA examiners are presumed qualified to render competent medical opinion(s), and nothing in the record to include the Veteran's contentions causes it to doubt the qualifications of the examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The December 2015 VA examiner was familiar with the Veteran's medical history from review of his VA claims folder and accurately noted pertinent findings therein.  Further, the examiner's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale consistent with the evidence of record and reference to medical principles.  Specifically, the examiner noted that records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during active duty military service; and that there was no record of complaint or treatment of the claimed hearing loss in service records.  In addition, the examiner noted that the Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure; and that the IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the objective evidence (audiograms), the examiner found there was no evidence on which to conclude that the Veteran's current reported hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  No competent medical evidence is of record which explicitly refutes the findings and conclusions of the December 2015 VA examination.  Consequently, the Board finds this examination is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a hearing loss disability, or any other chronic ear disability, that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  No other basis for establishing service connection for the claimed disability is demonstrated by the record.  Consequently, the benefit sought on appeal with respect to this claim must be denied.

B.  Thoracolumbar Spine

The Veteran asserts that he developed recurrent back problems as a result of an in-service injury, which he described as a "back pull."  At the September 2015 VA examination, he reported that during service he was holding a rope while setting up a ladder and someone let go, "pulling" his back.  He reported that he did not seek medical attention for this, that it got better in 6 months, but afterwards he noted he would get pain when he did something strenuous.  He also reported that after separation he began working construction and noted pain when he did any lifting, but did not seek medical attention until the mid-1990s.

The Veteran's service treatment records do not show treatment for a back injury or back problems in general.  His service treatment records do, however, show that his spine was evaluated as normal on his August 1987 enlistment examination, and that it was categorized as abnormal on his September 1991 separation examination due to increased lumbar lordosis and mild thoracolumbar scoliosis.  The Reports of Medical History at separation shows that the Veteran denied ever having recurrent back pain.  

Despite the absence of objective evidence demonstrating injury and recurrent back pain in service, the Veteran is competent, as a lay person, to describe such an injury.  He is not competent, however, to relate his current disability to either the injury sustained in service or the increased lumbar lordosis and mild thoracolumbar scoliosis noted on his September 1991 separation examination.  In view of the foregoing, the Board finds that competent medical evidence is required to determine whether the Veteran's current thoracolumbar spine disorder is etiologically linked to service.

The Board has already determined that the Veteran's contentions do not constitute competent medical evidence.  In addition, there is no competent medical evidence of record which supports this claim.  Rather, the August 2010 and September 2015 VA examinations, described below, contain opinions which weigh against a grant of service connection.  Nothing in the record causes the Board to doubt the qualifications of these VA examiners to render a competent medical opinion; they were familiar with the Veteran's history from review of his VA claims folder; and did not express their opinions in speculative or equivocal language.

The August 2010 examiner diagnosed the Veteran as having chronic left low back pain and opined that the condition was less likely as not (less than 50/50 probability) caused by or the result of lumbar lordosis noted in service.  The examiner noted that the Veteran had a medical back condition causing spasm, asymmetry, and reduced range of motion which had not been evaluated recently by medical providers.  The examiner observed that there was no evidence on examination of exaggerated lumbar lordosis and that on examination, he showed mild lumbar flattening.  The examiner stated that there was no connection between the observation of lumbar lordosis in 1991 on examination and the presence of current findings of the back.  The examiner described the history provided by the Veteran as vague, non-specific, and without detail regarding the nature of his current and past back conditions.  The examiner also noted that examination produced unreliable results due to excessive exaggeration.

The Board notes that it previously determined the August 2010 VA examination was inadequate to the extent did not address the thoracolumbar scoliosis.  However, no deficiency was found at that time as to the opinion regarding the lumbar lordosis; nor does the Board find such at this time.  In fact, the opinion appears consistent with the more recent September 2015 VA examination which did address the findings of scoliosis at service separation.

The September 2015 VA examiner diagnosed the Veteran with minimal degenerative disc disease of the thoracolumbar spine.  With regard to whether the current disability was etiologically related to service, to include the findings noted at separation, this VA examiner stated that there was no evidence that the Veteran's mild degenerative disc disease was congenital or existed prior to service, nor was there any evidence that it occurred in service, as there was no mention of back pain at all in service.  Further, the examiner stated that the "exaggerated lordosis" and "mild scoliosis" described clinically at discharge was not evident on exam, or on X-rays taken in 2010, suggesting that such diagnostic impressions could not be validated or confirmed.  Moreover, the examiner noted that minimal degenerative disc disease was a common finding with age alone, and was found in 40 percent of asymptomatic persons on MRI.  The Board finds this opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the lack of competent evidence relating the Veteran's current disability to his active service, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current thoracolumbar spine disability was incurred in or otherwise the result of his active service.  No other basis for establishing service connection for the claimed disability is demonstrated by the record.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.




ORDER

Service connection for a chronic bilateral ear disability, to include hearing loss, is denied.

Service connection for a chronic thoracolumbar spine disability, to include degenerative disc disease, lumbar lordosis, and scoliosis, is denied.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


